DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, in combination with amendments, filed May 11, 2022, with respect to claims 17 and 28 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 17, 19-30, 32, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical arrangement, the device comprising, among other essential elements, a front lens group arranged between the wavelength dispersive beam combiner and the object space, wherein the optical arrangement is configured for imaging spectroscopy, and wherein the imaging spectroscopy is a Coherent Anti-Stokes Raman Scattering (CARS) spectroscopy or a Stimulated Raman Scattering (SRS) spectroscopy, in combination with the rest of the limitations of the above claim.  Claims 19-27 and 33 are dependent from claim 17 and therefore are also included in the allowed subject matter.
Regarding claim 28, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectroscopic imaging method, the method comprising, among other essential elements, spatially superimposing the first illumination light and the second illumination light superimposed by a wavelength-dispersive beam combiner in an object space a front lens group being arranged between the wavelength dispersive beam combiner and the object space, wherein the spectroscopic imaging method is a Coherent Anti-Stokes Raman Scattering (CARS) spectroscopy method or a Stimulated Raman Scattering (SRS) spectroscopy method, in combination with the rest of the limitations of the above claim.  Claims 29, 30, and 32 are dependent from claim 28 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877